UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7144


ROBERT K. ELLIS,

                Petitioner – Appellant,

          v.

D. BERKEBILE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cv-00931)


Submitted:   December 21, 2010            Decided:   January 4, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert K. Ellis, Appellant Pro Se. Lara Dee Pyne Crane, BUREAU
OF PRISONS, Beaver, West Virginia, Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert    K.     Ellis,      a     federal     prisoner,      appeals       the

district       court’s    order       dismissing          without    prejudice      his    28

U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition for failure to

exhaust administrative remedies and the court’s order denying

reconsideration.           We       have    reviewed       the   record      and   find    no

reversible error.             Accordingly, we affirm the district court’s

orders    on    the     reasoning      set      forth      therein.         See    Ellis    v.

Berkebile, No. 5:10-cv-00931 (S.D. W. Va. Aug. 6, 2010 & Oct. 1,

2010).     We also deny Ellis’ pending motions for appointment of

counsel, an emergency dental exam and treatment, transcripts at

government      expense,        a    copy    of     his    dental    records,       and    for

injunctive relief.            We dispense with oral argument because the

facts    and    legal    contentions         are     adequately       presented      in    the

materials      before     the       court    and     argument       would    not    aid    the

decisional process.

                                                                                   AFFIRMED




                                                2